DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 7/21/2022 has been entered. Claims 57, 59, 61, 64-69, 71-72 are currently amended.  Claims 1-56, 58, 60, 70 and 73 have been cancelled. Claims 74-80 are new. Claims 57, 59, 61-69, 71-72, and 74-80 are pending.

Election/Restrictions
Newly submitted claims 75-80 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 75-80 are directed to products independent from the original method claims.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 75-80 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant's argument, filed on 7/21/2022, with respect to 112(b) rejection has been fully considered and is persuasive.  The 112(b) rejection is withdrawn.

Applicant's argument, filed on 7/21/2022, with respect to 103 rejection has been fully considered but is not persuasive.
Applicant made argument that Bjork fails to teach or suggest a composition comprising a carrier material, in the claimed amount, that is not water, or does not include water. Bjork further fails to teach or suggest a composition comprising a carrier material, in the claimed amount, that is not a plasticizer or does not include a plasticizer.
In response, Bjork teaches disposing the fibrin composition on or within a carrier. In some embodiments, the carrier is a carrier layer such as a release liner, a polymeric film or foam, or a nonwoven or woven fibrous material [P26L26-29].  These carrier materials are not water or plasticizer and are excluded from water and plasticizer, as evidenced by the current specification: “disposing the fibrin composition on or within a carrier layer such as a release liner, a polymeric film, a polymeric foam, or a nonwoven or woven fibrous material” [P2L19-21 spec.].
Bjork does not expressively teach the claimed carrier amount of 0.1-50 wt% with respect to the fibrin hydrogel mixture.
However, Bjork teaches that the fibrin has a thickness of 10 micron to 2 mm [P16L3-4]; and the flexible film layers have a thickness of 10-250 microns [P19L31-32].  An approximate carrier film weight percentage of 0.49% (10/(10+2000)) to 96% (250/(250+10)) can be made by assuming equal density of the fibrin and the carrier film. This weight percentage range overlaps the claimed 0.1-50 wt%.  A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).  Actual weight percentage may vary to some extent depending on the different material density.  Bjork teaches that the thickness affects moisture vapor transmission rate [P19L30-P20L2].  A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective. In re Applied Materials, Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012). Thus, Bjork’s teaching demonstrates that the thickness is a result-effective variable affecting the moisture vapor transmission of the fibrin composition.  It would have been obvious to one of ordinary skill in the art at the time of filing to optimize the thickness of the fibrin by routine experimentation to arrive at the claimed ranges recited in claim 57, with a reasonable expectation of successfully obtaining the desired moisture vapor transmission property in the final product.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05.

Claim Objections
Claim 72 is objected to because of the following informalities: the recited “fibrin hydrogen” should be --fibrin hydrogel--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 71 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 71 recites the limitation “the polymer” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 57, 59, 61-68, 71-72, and 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bjork et al (WO 2016160541).
Regarding claim 57, Bjork teaches a method of forming a fibrin hydrogel composition [abstract].  The method comprises providing an aqueous solution containing a fibrin hydrogel forming salt having a concentration greater than or equal to the threshold concentration of at least 0.45 wt-% in the solution [P2L1-5], and reducing the salt concentration below the threshold concentration to form a fibrin hydrogel.  Thus, the salt is in the fibrin hydrogel.  The threshold concentration range falls within the claimed greater than 0.423 wt% with respect to the weight of the fibrin hydrogel.
 Bjork teaches depositing the fibrin particles within a carrier [P26L26].  This reads on the claimed combining the fibrin hydrogel with the carrier material to form a fibrin hydrogel mixture.  Bjork does not disclose carrier materials comprising either water or plasticizer; therefore, these components are presumed to be absent from Bjork’s carrier material.
Bjork does not expressively teach the claimed carrier amount of 0.1-50 wt% with respect to the fibrin hydrogel mixture.
However, Bjork teaches that the fibrin has a thickness of 10 micron to 2 mm [P16L3-4]; and the flexible film layers have a thickness of 10-250 microns [P19L31-32].  An approximate carrier film weight percentage of 0.49% (10/(10+2000)) to 96% (250/(250+10)) can be made by assuming equal density of the fibrin and the carrier film. This weight percentage range overlaps the claimed 0.1-50 wt%.  A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).  Actual weight percentage may vary to some extent depending on the different material density.  
Bjork further teaches reducing the fibrin hydrogel-forming salt concentration below the threshold concentration of 0.45 wt% to form a fibrin hydrogel [abstract], which reads on the claimed reducing step.

Regarding claim 59, Bjork teaches that the fibrin hydrogel-forming salt typically comprises a calcium salt [P2L3-4].

Regarding claim 61, Bjork teaches that the aqueous solution further comprises a plasticizer [P2L7-8].  Since the aqueous solution becomes the fibrin hydrogel after reducing the fibrin hydrogel-forming salt, the plasticizer is in the fibrin hydrogel.

Regarding claim 62, Bjork teaches that the plasticizer comprises a sugar alcohol, an alkane diol, or a combination thereof [P9L20-24].

Regarding claim 63, Bjork teaches that the fibrin hydrogel or dehydrated fibrin hydrogel can be in various physical forms such a sheet, foam, or plurality of pieces [abstract].

Regarding claim 64, Bjork teaches the step of reducing the fibrin hydrogel forming salt concentration comprising rinsing the hydrogel with an aqueous solution [claim 8].

Regarding claim 65, Bjork teaches dehydrating the fibrin hydrogel after reducing the salt concentration, to form a dehydrated fibrin hydrogel composition [P8L3-4].

Regarding claim 66, Bjork teaches that the dehydrating comprises freeze-drying, oven drying, or combination thereof [claim 10].

Regarding claim 67, Bjork teaches that the dehydrated fibrin hydrogel has a salt concentration 	no greater than 20 wt-% [claim 11].

Regarding claim 68, Bjork teaches forming the dehydrated hydrogel into a plurality of pieces [clam 12].

Regarding claim 71, Bjork teaches that the carrier comprises polyvinylpyrrolidone [P14L19], which comprise polymerized units of N-vinyl lactam.

Regarding claim 72, Bjork teaches that the hydrogel comprises glycerol, diglycerol, and triglycerol [P8L18-22], which are evidenced by the current specification as swelling agent [P15L20-23 spec.].

Regarding claim 74, all limitations are addressed in claim 57 except the recited fibrinogen and fibrin-forming enzyme.
Bjork teaches all the limitations in claim 57 as stated above.
Bjork further teaches that the method comprises forming an aqueous solution comprising fibrinogen, fibrin-forming enzyme [abstract].

Claim(s) 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bjork et al (WO 2016160541) as applied to claim 57 above, and further in view of Hinrichs et al. (“Fabrication and Characterization of an Asymmetric Polyurethane Membrane for Use as a Wound Dressing”, 3 Journal of Applied Biomaterials 287-303, 1992).
Regarding Claim 69, Bjork teaches the method in claim 57.
Bjork does not teach that the claimed K-value of at least K-90.
However, Hinrichs teaches a wound dressing that is prepared using commercially available k90 PVP (molecular weight 360,000) and other components. [P.287, Abstract; P.288, Materials; P.289, PVP Content of the Membranes]. Hinrichs is analogous art because it is directed to the same field of endeavor as the claimed invention, namely compositions for treating wounds. Bjork teaches that the fibrin is combined with a polymer carrier and that it is suitable to use polyvinylpyrrolidone (i.e., PVP, a polymer comprising polymerized units of an N-vinyl lactam) [P14L4-19]. Bjork teaches that the fibrin composition is used to treat a wound [abstract; P13L30-31].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the commercially available k90 PVP taught by Hinrichs as the PVP polymer carrier in the composition of Bjork, and the motivation to have done so would have been, as Hinrichs suggests, that this PVP produces a “desired morphology.” (/d. 294, paragraph bridging columns one and two). Bjork further indicates that PVP was known to give “[p]ore enhancing effects” in similar contexts. Hinrichs indicates that the pore structure of a wound dressing is important because an optimal pore structure can “prevent bacterial penetration and rapid dehydration of the wound surface but allow the passage of wound exudate.” [p.288, first column, second full paragraph].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 57, 59, 61-68, 71-72, and 74 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of US Pat. 10,137,222. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
US Pat. 10,137,222 teaches a method of forming a fibrin hydrogel composition comprising forming an aqueous solution comprising fibrin-forming enzyme, and a fibrin hydrogel forming salt; wherein the fibrin hydrogel forming salt has a concentration greater than or equal to the threshold concentration  of at least 0.45 wt% to form a fibrin hydrogel; reducing the salt concentration below the threshold concentration to form a fibrin hydrogel, wherein the aqueous solution further comprises a plasticizer including a sugar alcohol and an alkane diol, further comprising dehydrating the fibrin hydrogel after reducing the salt concentration, wherein the dehydrating comprises freeze-drying, oven drying, or combination thereof, wherein the dehydrated fibrin hydrogel has a salt concentration no greater than 20 wt-% for a water content no greater than 20 wt-%.
Claim 69 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of US Pat. 10,137,222, in view of Hinrichs et al (“Fabrication and Characterization of an Asymmetric Polyurethane Membrane for Use as a Wound Dressing”, 3 Journal of Applied Biomaterials 287-303, 1992). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
US Pat. 10,137,222 in view of Hinrichs teaches the carrier material comprises a commercially available k90 PVP.  Therefore, the claim is not patentable over US Pat. 10,137,222 in view of Hinrichs.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762